—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered September 26, 1996, convicting him of robbery in the first degree (three counts), assault in the second degree, and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was denied a fair trial as a result of the prosecutor’s comments during summation is without merit since the court sustained the defendant’s objections and provided curative instructions to the jury, thereby curing any possible prejudice that might have resulted (see, People v Ferrara, 220 AD2d 612, 613; People v Godbolt, 209 AD2d 540; People v Rivera, 142 AD2d 614, 616; People v Jefferson, 136 AD2d 655, 657).
The defendant further contends that he was deprived of his constitutional right to the effective assistance of counsel. However, the representation afforded him did not fall below constitutional requirements (see, People v Flores, 84 NY2d 184; People v Rivera, 71 NY2d 705, 708).
*725The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85-86).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit.
Bracken, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.